DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 contains the limitation “a crystalline content between 97% and 100%” however independent claim 1, from which claim 3 depends, contains the limitation “≥97% crystalline content”. Since the crystalline content cannot exceed 100%, the limitation in claim 1 is effectively another way of writing the range in claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 13 and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10,968,632 (hereafter ‘632). This is a statutory double patenting rejection.
Regarding claims 1-3,13 and16, ‘632 claims ceramic granules having a high UV opacity and high solar reflectance, produced by forming a calcined clay mineral powder and re-calcining, wherein the ceramic granules possess the following properties 15-35% water absorption, ≥97% crystalline content, 90-100% UV opacity and a solar reflectance between 82% to 90%. (claims 1 and 7). ‘632 further claims a water absorption between 20-30% and a crystalline content between 97% and 100%. (claims 2-3). ‘632 claims applying the granules onto an asphalt substrate at a coverage of 90% or more. (claim 6). ‘632 claims applying the granules onto a polyurethane foam substrate at a coverage of 90% or more. (claim 7).
Regarding claims 4-5, ‘632 claims a crushing index of 15% to 35% and a UV opacity between 92 and 100%. (claims 4-5).
Regarding claim 6, ‘632 claims that the clay comprises dickite, kaolin, montmorillonite, pyrophyllite, halloysite, allophane, ammonium illite or a mixture of one or more thereof. (claim 8).
Regarding claim 7, ‘632 claims a D50 particle size of between 0.01 to 8 microns. (claim 9).
Regarding claim 8, ‘632 claims an L* between 85 and 100, an a* between -3 and +3 and a b* between 1 and 9. (claim 10).

Claims 9, 11-12, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,968,632 (‘632).
Regarding claim 9, ‘632 claims that the ceramic granules may be formed via a process involving mixing clay and water and forming a green body, calcining and crushing the ceramic material which would involve molding under pressure. (claim 12),
Regarding claims 11, 15 and 18, ‘632 claims providing a treatment using an inorganic coating, organic coating, water repellant or combination thereof.
Regarding claim 12, ‘632 claims a system comprising an asphalt, polyurethane foam or metal substrate and applying the ceramic granules thereon. (claim 11).

Claims 10, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,968,632 (‘632) in view of Shiao et al. (U.S. Pat. No. 9,422,719).
Regarding claims 10 and 17, ‘632 does not specifically claim the particle size of the ceramic granules.
Shiao et al. teaches solar reflective granules used on roofs having a diameter of 0.5 to about 2.0 mm. (col. 5, lines 46-54)
It would have been obvious to one of ordinary skill in the art to optimize the dimensions of the roofing granules of ‘632 based on the teachings of Shiao et al.
One of ordinary skill in the art would have found it obvious to optimize the size of the granules to fall within the range disclosed in Shiao et al. as the disclosed range is useful for making granules that can be included onto roofing products for protection from solar radiation.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/10/2022